ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                       )
                                                   )
Honeywell International Inc.                       ) ASBCA Nos. 61877-ADR, 62128-ADR
                                                   )
Under Contract Nos. DE-AM36-99EE73683              )
                    T.O. W911S1-08-F-0131          )

APPEARANCES FOR THE APPELLANT:                        Robert J. Sneckenberg, Esq.
                                                      Stephen J. McBrady, Esq.
                                                      Charles Baek, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, D.C.

                                                      Samuel Rosenstein, Esq.
                                                      Eric Sharon, Esq.
                                                       Honeywell International Inc.
                                                       Morris Plains, NJ

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Air Force Deputy Chief Trial Attorney
                                                      Larry M. Anderson, Esq.
                                                      Christopher A. Hawthorne, Esq.
                                                      Keith E. Lipiec, Esq.
                                                       Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE WITWER

       The parties have settled these appeals and request that the Board enter judgment in
favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that these appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$2,500,000. This amount is inclusive of Contract Disputes Act interest.

       Dated: June 22, 2021



                                                   ELIZABETH WITWER
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD                              J. REID PROUTY
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61877-ADR, 62128-ADR,
Appeals of Honeywell International Inc., rendered in conformance with the Board’s
Charter.

      Dated: June 22, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2